Citation Nr: 0324226	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  00-17 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 23 to November 
12, 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran testified before the undersigned at a personal 
hearing at the RO in January 2003.  A transcript is of 
record.  In a statement received at the hearing, the veteran 
withdrew his appeal with respect to the issue of entitlement 
to service connection for hepatitis C.  Therefore, the issue 
of entitlement to service connection for residuals of a head 
injury is the only issue currently before the Board.  


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The Board has reviewed the claims file and identified certain 
evidence that must be obtained to comply with the VCAA and 
the duty to assist.  The record suggests that the veteran has 
been treated at the VA Medical Center (VAMC) in Dallas, 
Texas.  The RO obtained treatment records through August 
2000.  The RO should contact the VAMC Dallas and request all 
of the veteran's treatment records since August 2000.  If the 
records are unavailable, the RO should attempt to document 
that fact.  

The Board also finds that the veteran should be afforded a VA 
examination to determine the nature and extent of any current 
residuals of a head injury.  See 38 U.S.C.A. § 5103A(d) (West 
2002).  

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain pertinent 
treatment and examination reports of the 
veteran from the VAMC in Dallas, Texas, 
dated from August 2000 to the present.  
If the records are unavailable, the RO 
should obtain written confirmation of 
that fact.  

2.  After obtaining pertinent VA 
treatment records, arrangements should be 
made with the appropriate VA medical 
facility for the veteran to be afforded 
an examination to determine the nature 
and extent of any residuals of a head 
injury, to include headaches, dizziness, 
or loss of consciousness, found to be 
present.  All manifestations of current 
disability should be described in detail, 
and any indicated tests or studies should 
be conducted.  The examiner is requested 
to review the record and offer an opinion 
as to whether it is more likely, less 
likely, or as likely as not that any 
current residuals of a head injury are 
attributable to complaints and findings 
noted in service.  

3.  After undertaking any further 
indicated development, the RO should 
readjudicate the claim for service 
connection for residuals of a head injury.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case and given an 
appropriate period of time should in which 
to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  No action is required of the 
veteran until he is notified by the RO.  However, the veteran 
has the right to submit additional evidence and argument on 
the matter that the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	WILLIAM W. BERG
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


